Citation Nr: 0719153	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-10 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from October 1998 
to February 2004.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The medical evidence of record does not demonstrate a current 
low back disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a low back disability, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a November 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for a low back disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  The veteran's service medical records, VA 
medical treatment records, VA examination report, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service entrance examination noted a normal 
spine.  In a February 2002 service medical record, the 
veteran complained of low back pain of 3 weeks that was a 
sharp thrust and was 9 out of 10.  The veteran reported that 
he had been lifting heavy items at work.  The examiner found 
no direct trauma, no radicular symptoms, and no loss of 
bladder or bowel control.  The assessment was lower back 
pain/strain and the veteran was given a 7-day profile.  In a 
July 2002 clinical record, the veteran reported low back pain 
of 2 weeks.  Acute back strain was assessed.  In an August 
2002 record, the veteran reported left upper lumbar pain of 4 
weeks with occasional spasms.  The assessment was low back 
pain.  A one week profile was given.  In a September 2002 
record, the veteran reported that the medication had helped, 
but did not get rid of his low back pain.  He reported 
episodic sharp increased pain of 5 minutes duration.  The 
assessment was mechanical low back pain. 

In a February 2003 service medical record, the veteran 
reported low back pain after breaking rocks while on duty 3 
days prior.  The assessment was chronic low back pain.  In 
another February 2003 record, the assessment was low back 
pain.  In an April 2003 record, the assessment was low back 
pain.  A 10 day profile was given.  In another April record, 
the veteran reported low back pain of 1 year and 6 months.  
The veteran was currently in physical therapy.  Running and 
activity tightened his back, but he denied decreased range of 
motion and tenderness to palpation.  The assessment was low 
back pain.  A 30-day profile of no running was provided.  An 
April 2003 chiropractic record noted chronic mechanical low 
back pain.  It was noted that a February 2003 test indicated 
lumbar spine mild degenerative disc disease at L5-S1.  The 
assessment was lumbar spine degenerative disc disease.  In 
August 2003 records, mechanical low back pain was assessed.  
The veteran reported low back pain of more than one year.  In 
a September 2003 record, the assessment was mechanical low 
back pain.  In an October 2003 record, the veteran reported a 
1.5 year history of recurring low back pain.  He reported a 
jump injury in January 2002 and a motor vehicle accident in 
March 2003.  The examiner noted that a February 2003 x-ray 
indicated slight loss of disc height at L5-S1, but was 
otherwise normal.  The assessment was recurrent low back 
strain.  

Prior to service discharge, a December 2003 VA fee-based 
examination was conducted.  The veteran reported that he 
injured his low back in a motor vehicle accident in 2001 and 
had episodic back pain since that time.  Examination revealed 
a maintained lumbar spine curvature, non-spasming paraspinal 
muscles, no muscle atrophy, sensory perception and deep 
tendon reflexes within normal limits, negative straight leg 
raise test, no radiation or pain on movement, and lumbar 
spine range of motion within normal limits without 
restriction or pain.  There was normal gait.  Lumbar spine x-
rays were negative and showed no evidence of fracture or 
subluxation, no arthritic changes, intact disc spaces, and 
unremarkable sacroiliac joints.  The diagnosis was that no 
pathology was identified in order to render a diagnosis.

The Board finds that the competent evidence of record does 
not support a finding of service connection for a low back 
disability.  Although inservice records indicated a slight 
loss of disc height at L5-S1, the VA examination found no 
pathology either on physical examination or upon an x-ray.  
Without a currently diagnosed disability, there is no claim 
for service connection.  Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that the Board is not free to substitute 
its own judgment for that of an expert).  Low back pain is 
not a disability for VA purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted).  Accordingly, service connection 
for a low back disability is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


